Citation Nr: 0032623	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-19 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran was a Member of the Army National Guard of 
Alabama from February 1961 to January 1997.  The veteran also 
had 6 years of unspecified reserve duty prior to this service 
in the Army National Guard of Alabama.  The claims file also 
indicates that the veteran had active duty with the Army from 
March 1992 through September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for bilateral 
hearing loss.  The veteran has appealed this decision.

A video hearing was held before a Member of the Board, in May 
2000.  The undersigned Member was designated by the Chairman 
of the Board to conduct such a hearing.  A transcript of the 
hearing testimony has been associated with the claims file.


FINDINGS OF FACT

1.  Evidence of record reveals that the veteran claims that 
he suffered from hearing problems during service.

2.  Post-service evidence suggests that the veteran has a 
current hearing disorder. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a hearing 
disorder, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C.A. § 5107(a) (West 1991), 
the Department of Veterans Affairs (VA) has a duty to assist 
only those claimants who have established well grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
the VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Regarding the instant case, where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and a hearing 
disorder became manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.307(d) (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King, 
supra.

As stated above, the record reflects that the veteran served 
in the Army National Guard of Alabama from February 1961 to 
January 1997.  The claims file also indicates that the 
veteran had 6 years of reserve duty prior to his National 
Guard service.  He claims that his hearing disorder is the 
result of being exposed to loud noise during duty.  However, 
service medical records are incomplete.

However, several hearing exams indicated that the veteran 
suffers from hearing loss.  Therefore, he does have a current 
disability that is plausibly connected to his service.  It is 
noted at the outset that the RO has adjudicated the claim as 
a well-grounded claim.  The Board agrees and concludes that 
the evidence of hearing loss, is sufficient to well ground 
the veteran's claim of a hearing disorder pursuant to 
38 C.F.R. §§ 3.307, 3.309 (1999).

Based on the foregoing, it is the conclusion of the Board 
that this claim is well-grounded.  Further development is 
needed, however, prior to final resolution of this claim, in 
order to clarify the evidence of record.


ORDER

The claim of entitlement to service connection for a 
bilateral hearing loss disorder is well grounded.  To this 
extent, the appeal is granted.


REMAND

The veteran essentially contends that his sensorineural 
hearing loss, documented as present in the early 1990's stems 
from events in which occurred during his active duty for 
training with the Army National Guard of Alabama.  
Specifically, it is contended that he was exposed to loud 
noises during the 1950's as part of target practice 
exercises.  

The records associated with the claims file are limited to 
medical records dated from 1973 to date.  These records do 
not confirm, or deny, whether the veteran was exposed to loud 
noises or whether he was examined for a hearing disorder 
during the 1950's.  

However, it does not appear that all of the veteran's medical 
records from the Army National Guard of Alabama were 
requested.  Based on the evidence contained in the claims 
file, the RO requested all medical records for the veteran, 
which were filed under his Social Security number, but not 
the records that were filed under his military service 
number.  

The veteran contends that some records may be filed under his 
military service number, which was used by the Army National 
Guard of Alabama in the 1950's and 1960's.  Furthermore, the 
veteran has provided the name of the Army National Guard of 
Alabama physician who he claims examined him for this injury 
during the 1950's.  Since the veteran has provided sufficient 
information for the RO to attempt to obtain the missing 
medical records, it is appropriate for them to attempt to 
obtain these records before evaluating his claim.  Again, it 
is noted that records on file reveal a service department 
number for the 1960's that is different from his Social 
Security number that was used for the later duty.

It is not clear that all available records are on file.  As 
part of the remand development, the veteran will be offered 
the opportunity to submit any additional information that he 
may have had, which he believes is relevant to his claim.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
ascertain names, dates and locations of 
any medical treatment that he has had, if 
any, for his bilateral hearing loss.  
Thereafter, attempts should be made to 
obtain records of such treatment, to the 
extent records are not already on file.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159 (1999).

2.  The RO should, with the assistance of 
the veteran as needed, attempt to contact 
any military medical facilities wherein 
he was treated during service.  He has 
reported examination by a specific 
physician at Maxwell Air Force Base.  
Specifically, the RO should attempt to 
obtain records from this facility, along 
with any other facility where the veteran 
claims that he was examined, or treated 
for this disorder.  Furthermore, the RO 
should institute a search for records 
under the service department number noted 
on the records from the 1960's, in an 
attempt to ascertain if additional 
service department records may exist.

3.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  Thereafter, the case should be 
readjudicated by the RO.  To the extent 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
but the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
      Veterans Law Judge
	Board of Veterans' Appeals


 



